On Petition for Rehearing.
Lairy, J.
Appellee recovered a judgment against appellant quieting his title to certain lands. The original opinion holds that the verdict is not sustained by the evidence. To sustain his complaint, appellee traced the title from the government to a man named Henry L. Wheatley. He then introduced a tax deed for the land in question from the auditor of Knox County to himself, based upon a tax sale of the land as the property of Hewy L. Wheatley. He also *370introduced a quitclaim deed from said Wheatley to himself for the same land. The original opinion holds that the tax deed was ineffective to convey title and we are still content with this holding. Upon petition for rehearing, appellee calls our attention to the fact that we did not in the original opinion discuss the effect of the quitclaim deed; and it is earnestly contended that this deed constitutes some evidence of title sufficient to sustain the verdict of the jury. This question was not seriously pressed upon the consideration of the court by the original briefs and for this reason it was not discussed in the opinion; but it was referred to in the briefs of appellee and was sufficiently presented to save the question from being waived.
5. The quitclaim deed by which Henry L. Wheatley released and quitclaimed to appellee all his right, title and interest in and to the land in question, bears date of May 18, 1909. The evidence shows without dispute that on May 25, 1904, long prior to the execution of this deed, Henry L. Wheatley had been divested of all his title and interest in this land by a sale thereof in bankruptcy proceedings. Our attention is called to some minor defects and irregularities in the proceedings leading up to the execution of the deed of the trustee in the bankruptcy proceedings, but it is not contended that they are of such a character as to render the deed void. The sale was confirmed by the bankruptcy court and the deed was sufficient to divest the title formerly held by Wheatley, the bankrupt. This being true, he had no title to convey at the time he made the quitclaim deed to appellee, and no title passed by this deed unless appellee was at the time a good faith purchaser for a valuable consideration within the meaning of the recording act of this State. §3962 Burns 1908, §2931 B. S. 1881.
6. *3717. *370The burden rested upon appellee, as the plaintiff below, to establish his title; and if he relied for that purpose on a deed from a former owner, executed after such owner had parted with the title, it was incumbent *371on him to prove that he was a purchaser in good faith and for a valuable consideration. This would require him to offer evidence to prove that at the time he received the conveyance, he had no notice, either actual or constructive, of the rights of the person to whom the title of his grantor had previously passed. The deed executed by Wheatley to appellee on May 18, 1909, was a mere quitclaim deed. Except in so far as the grantee may be protected by the recording act, the effect of such a deed is limited to the estate or interest held by the grantor at the time of its execution. Bryan v. Uland (1885), 101 Ind. 477; Stephenson v. Boody (1894), 139 Ind. 60, 38 N. E. 331.
8. Is the grantee in a quitclaim deed protected by the recording act against prior unrecorded conveyances or incumbrances or other equities affecting the title of his grantor? Some cases have gone to the extent of holding that the character of the deed is of itself enough to warn the grantee that he is getting a doubtful title, and that such grantee is conclusively presumed not to be a purchaser in good faith such as will be protected by the registry laws. Snow v. Lake’s Admr. (1884), 20 Fla. 656, 51 Am. Rep. 625; Beakley v. Robert (1899), 120 Mich. 209, 79 N. W. 193; Smith’s Heirs v. Branch Bank, etc. (1852), 21 Ala. 125; Steele v. Sioux Valley Bank (1890), 79 Iowa 339, 44 N. W. 564, 18 Am. St. 370, 7 L. R. A. 524. Other cases announce the doctrine that a grantee in a quitclaim deed is not precluded by the form of the instrument of conveyance from proving that he is a bona fide purchaser for value, and that if it is established by evidence that the grantee took the deed with no knowledge of any outstanding conveyance or obligations respecting the property and without notice of any fact which, if followed up, would lead to such knowledge, he is entitled to the protection of a bona fide purchaser, upon further proof that the consideration stipulated has been paid and that such consideration was a fair price for the land or the interest designated as conveyed. Meikel v. Bor*372ders (1891), 129 Ind. 529, 29 N. E. 29; Moelle v. Sherwood, (1893), 148 U. S. 21, 13 Sup. Ct. 426, 37 L. Ed. 350; Babcock v. Wells (1903), 25 R. I. 23, 54 Atl. 596, 105 Am. St 848, and note thereto.
We think that the doctrine last announced is more consonant with reason and that it is supported by the weight of authority. The Supreme Court of this State has held that the grantee in a quitclaim deed may be entitled to the protection afforded a bona fide purchaser. Smith v. McClain (1896), 146 Ind. 77, 45 N. E. 41. In the opinion in this case, the court at page 84 says: “While there is some conflict in the authorities upon this question, we think that the correct doctrine under the recording acts is that, one may become a bona fide purchaser under a quitclaim deed, the same as under any other form of conveyance. ’ ’
The fact alone that appellee accepted a quitclaim deed does not, in our opinion, conclusively show that he was not a good faith purchaser for value and he was not thereby precluded from showing, if he could, that the consideration named in the deed and actually paid was the fair cash value of the land conveyed, and that at the time the deed was executed, he had no knowledge of any unrecorded deed or other outstanding equities affecting the title. The burden was upon appellee to establish such facts if he sought to bring himself within the protection of the recording statute providing that prior unrecorded conveyances shall be void as against any subsequent purchaser in good faith and for a valuable consideration. §3962 Burns 1908, §2931 E. S. 1881.
9. The consideration which was named in the deed and which was actually paid as shown by the undisputed evidence was $10. There is no evidence in the record tending to prove that this was a fair or reasonable price for the land or the interest therein designated. The evidence, therefore, fails to show that appellee was a good faith purchaser for value under the quitclaim deed introduced in the evidence; and, if the verdict in favor of appellee is based *373upon the theory that he acquired title to the laud in controversy under and by virtue of this deed, the evidence fails to sustain it upon that theory.
We have examined the other questions presented by the petition for rehearing and we find no reason to change our views as expressed in the original opinion.
Petition overruled.
Note.—Reported in 100 N. E. 517; 102 N. E. 380. As to effect of quitclaim deed, see 105 Am. St. 854. As to whether holder under quitclaim is bona fide purchaser, see 1 Am. St. 247. As to the effect' of a quitclaim deed on after-acquired title, see 35 L. R. A. (N. S.) 1182. As to what interests and rights of the grantor pass by a quitclaim deed, see Ann. Cas. 1913 C 363. See, also, under (1) 37 Cyc. 1445; (2) 37 Cyc. 1052; (3) 37 Cyc. 1465; (4) 3 Cyc. 377; (5) 39 Cyc. 1696; (6) 39 Cyc. 1780; (7) 13 Cyc. 653; (8) 39 Cyc. 1693; (9) 39 Cyc. 1784.